Citation Nr: 1144811	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, claimed as major depression, has been received.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to November 1980.

This matter is on appeal from the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.

The issue of service connection for a left wrist disorder as secondary to a service-connected left knee disability was raised by Veteran in February 2011, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of a TDIU being remanded is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  A left knee disability is manifested by complaints of pain, giving way, stiffness, swelling, and weakness, with objective findings showing edema, tenderness, crepitation, effusion, mild medial swelling, extension to 0 degrees, and flexion to 100 degrees, with no evidence of instability.

2.  A left shoulder disorder was not shown in service, not shown for years, and there is no nexus between the current disability and service or any incident thereof.

3.  In September 2005, the Board denied service connection for an acquired psychiatric disorder.  The Veteran did not appeal.

4.  Additional evidence received since the September 2005 Board denial is either cumulative or redundant of evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5256, 5257, 5258, 5260, 5261 (2011).

2.  A left shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The September 2005 Board decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West Supp. 2011); 38 C.F.R. § 20.1100 (2011).  

4.  The evidence received since the September 2005 Board denial is not new and material, and the criteria for reopening the claim for service connection for an acquired psychiatric disorder, claimed as major depression, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Increased Rating for the Left Knee

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

Moreover, VA General Counsel, in a precedential opinion (VAOPGCPREC 23-97), held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  The General Counsel stated that when a knee disorder was already rated under DC 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, are applicable only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2011).

The Veteran's knee disability is rated under DC 5260 for limitation of flexion.  The Board will also consider DCs 5003 (arthritis), 5256 (ankylosis), 5257 (instability), 5258 (dislocated cartilage), and 5261 (limitation of extension).

DC 5003 provides that degenerative arthritis substantiated by X-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Otherwise, under DC 5003, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is defined as a fixation of the knee.

Under DC 5257, a 10 percent is granted with slight subluxation or lateral instability and a 20 percent with moderate subluxation or lateral instability.  The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  The use of descriptive terminology, such as "mild" by medical examiners, although an element of evidence to be considered by the Board is not dispositive of an issue. 

The Board notes that DCs 5260 and 5261 provide the criteria for evaluating limitation of motion of the knees.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

After a review of all the evidence, lay and medical, the Board finds that the record does not support a rating in excess of 10 percent for a left knee disability.  First, as the Veteran is compensated for limitation of motion of the knee, the provisions of DC 5003 are not for consideration.  Moreover, degenerative arthritis of the left knee has not been established by X-ray findings.  The August 2008 VA examination noted that February 2006 left magnetic resonance imaging was normal, and current X-rays showed no arthritis.  

In addition, ankylosis of the left knee is not shown.  In an August 2008 VA examination, range of motion was 0 to 100 degrees.  The examination specifically noted that there was no left knee ankylosis.  Outpatient clinical records do not show a fixation of the knee.  Therefore, a higher rating is not warranted under DC 5256.

The Board has also considered whether a separate compensable rating is warranted for recurrent subluxation or lateral instability under DC 5257.  In the August 2008 VA examination, the Veteran denied episodes of dislocation or subluxation.  Physical examination showed no locking or patellar abnormality.  Outpatient clinical records indicated that he was able to walk for 1 mile limited by leg pain and walk up 1 flight of stairs.  As the physical findings do not show objective findings of "recurrent" subluxation or lateral instability, a separate rating based on instability is not warranted.  

Further, a separate rating is not warranted under DC 5258 because the evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain, or effusion into the joint.  At the time of the August 2008 VA examination, the Veteran complained of pain and stiffness but denied episodes of dislocation, subluxation, locking, effusion, or inflammation.  While effusion was noted, there was no locking or patellar abnormality.  Therefore, on balance, a single (infrequent) reference to an effusion without locking does not support a rating under DC 5258.

Next, the level of limitation of motion does not support a higher rating under DC 5260 or a separate rating under DC 5261.  As noted above, an August 2008 VA examination showed extension to 0 degrees (anatomically normal).  Therefore, a separate rating is not warranted under DC 5261.  Moreover, while limitation of flexion is 100 degrees, this does not support a rating in excess of 10 percent.  As such, a higher (or separate) rating is not warranted for limitation of motion.

With regard to functional impairment, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, the Board is not required to assign a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In this case, the Board accepts that the Veteran has functional impairment, pain, and pain on motion; however, the medical evidence does not reflect the functional equivalent of flexion limited to 45 degrees, extension limited to 10 degrees, or ankylosis as is required for the assignment of a higher or separate evaluation.  

As noted above, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain has already been taken into consideration in the assignment of the ratings for the knee disability.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  The August 2008 VA examination showed only 5 degrees of additional loss of left knee flexion with repetitive use, and no additional loss of knee extension with repetitive use.  Hence, the record presents no basis for assignment of a higher rating based on the DeLuca factors affecting motion or function.

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and clinical records) directly address the criteria under which this disability is evaluated.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings, such as knee pain, limited motion, and instability are the symptoms included in the criteria found in the rating schedule for his disability.  

Specifically, limitation of extension and flexion directly corresponds to the schedular criteria for rating limitation of motion, which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. Moreover, the evidence does not show symptoms consistent with any other relevant diagnostic code.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left knee disability, and referral for an extraschedular rating is not warranted.

Further, the Board finds that there is no basis for staged rating pursuant to Hart, inasmuch as the factual findings do not show distinct time periods where the Veteran's left knee disability exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the evidence does not support a rating in excess of 10 percent for that disability, which claim must thus be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appeal for an increased rating, the doctrine is not for application.  

Service Connection for a Left Shoulder Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant contends that his left shoulder disorder had its onset in service.  He asserts that he injured his left shoulder in the same fall in which he injured his left foot or knee.  He gave testimony to this effect at the April 2011 Board hearing.    

However, the record presents no basis for service connection for any left shoulder disorder in this case.  A review of the service treatment records was negative for complaints, findings, or diagnoses of any left shoulder injury or disability. Although the Veteran was seen in November 1978 for complaints of right knee pain, in March 1979 for complaints of recurring knee pain, and in May 1980 for complaints of an injured foot in a fall during physical training, there was no history of left shoulder trauma, and no associated left shoulder complaints, findings, or involvement of any kind.  

On the November 1980 separation examination, the Veteran denied a history of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and a painful or "trick" shoulder, and the upper extremities were normal on examination.  Therefore, a chronic left shoulder was not noted in the service treatment records.

The first demonstration of a left shoulder disorder was when he was diagnosed with left shoulder impingement in a February 1998 VA examination, over 17 years post service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a left shoulder disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to the shoulder after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left shoulder disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of a left shoulder disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a left shoulder disorder.  

Specifically, the service separation examination report reflects that the Veteran was examined and his upper extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to a left shoulder disorder for nearly two decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1980) and initial reported symptoms related to a left shoulder disorder in 1998 (a 17-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Moreover, the Veteran filed VA disability compensation claims for service connection in November 1980, as well as August 1994, April 1996, August 1996, and November 1997 but did not claim service connection for a left shoulder disorder or make any mention of any left shoulder symptomatology. 

Next, when the Veteran sought treatment for left shoulder complaints, there was no history or medical opinion relating the diagnosed left shoulder disorder to service or any incident thereof; rather, the Veteran stated that he did not know when he injured his shoulder.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's left shoulder disorder to active duty, despite his contentions to the contrary.    

Many subsequent VA medical records from 2001 to 2009 show continuing treatment and evaluation for left shoulder complaints, but these contained no medical opinion relating any left shoulder disorder to service or any incident thereof, including a foot or knee injury.  

Specifically, July 2001 VA outpatient examination noted left scapula winging and decreased left shoulder range of motion.  In August 2005, a medical history of a nonspecific shoulder region disorder was noted.  The Veteran complained of left shoulder pain in March 2006, and X-rays in April were within normal limits.  July 2006 left shoulder X-rays revealed mild degenerative changes of the acromioclavicular joint, and magnetic resonance imaging (MRI) revealed osteoarthritis of the acromioclavicular joint with impingement on the supraspinatus.  The impression in September was left shoulder outlet impingement.  

January 2008 MRI revealed left shoulder supraspinatus and infraspinatus tendinitis with a superimposed shallow articular side partial tear of the posterior supraspinatus and anterior infraspinatus tendons, and early acromioclavicular joint osteoarthritis.  In July 2008, the Veteran underwent left shoulder arthroscopy, rotator cuff repair, and distal clavicle excision.  In March 2009, a VA physician noted that the Veteran was doing well, with left shoulder pain well controlled and improved status post rotator cuff tear repair and subacromial decompression.     

As noted, when the VA examiner found left scapula winging and decreased left shoulder range of motion in July 2001, the Veteran gave only a several month history of left upper extremity pain, and he claimed no left shoulder disability in subsequent October 2001, April 2002, February, April, and June 2003, and August 2005 claims for VA disability compensation, or his January 2002 claim for SSA disability benefits.  No left shoulder complaints or pathological physical findings were noted on M. M., M.D.,'s February 2002 examination for SSA disability determination purposes, which examination showed full range of motion of the upper extremities.        
  
When a medical history of a nonspecific shoulder region disorder was noted in August 2005 VA medical records, there was no history or medical opinion relating any such disability to military service or any incident thereof, including a foot or knee injury, and the Veteran addressed no left shoulder disability in an October 2005 statement of disabilities he claimed to have incurred in service.  The Veteran complained of left shoulder pain in March 2006, but gave only a 5-year history of such pain.  

When the Veteran complained of left shoulder pain in May 2006, he did not want to identify the origin of left posterior shoulder and thoracic region scars.  While in June 2006 he gave a history of left shoulder pain since military service, he stated that it had worsened only since a traumatic injury approximately 1 year ago.  In July 2006, he gave a history of a fall down stairs on a train about a month ago in which he fell on his left shoulder, and MRI revealed osteoarthritis of the acromioclavicular joint with impingement on the supraspinatus.  

In August 2006, the Veteran gave only a several-year history of left shoulder pain.  In October 2006, a VA physician stated that it was unclear whether the Veteran's complaints of chronic left shoulder pain were explained by his pathology, as his symptoms far exceeded the physical findings.  While in March 2008 a VA examiner noted a 7-year history of left shoulder pain, in May the Veteran gave a history of longstanding left shoulder pain since a fall in service. 
 
Given the inconsistent history recorded in contemporaneous medical evidence and the appellant's claims history and testimony, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims an in-service onset of his left shoulder disability.  Caluza, 7 Vet. App. at 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

 The record contains no competent evidence of a nexus between any current left shoulder disorder and service or any injury therein.  In the absence of competent evidence establishing a nexus between the left shoulder disorder first manifested many years post service and service or any incident thereof, the Board finds no basis upon which to grant service connection.  

Under these circumstances, the Board concludes that service connection for a left shoulder disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


New and Material to Reopen Service Connection for a Psychiatric Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied by the Board in September 2005.  The evidence then considered included service treatment records which were negative for findings or diagnoses of any acquired psychiatric disorder.  On a November 1980 separation examination, he denied a history of depression or excessive worry, memory loss, and nervous trouble of any sort.  

Post-service, the Veteran was hospitalized at a VA medical facility in August and September 1996 with complaints of a depressed mood, suicidal ideation, auditory hallucinations, and paranoid delusions.  The diagnosis was alcohol abuse.  The diagnoses on March 1998 VA examination were persecutory-type delusional disorder, chronic major depression, and PTSD, but the examiner rendered no opinion linking these to military service.  

On a February 2002 psychiatric examination, R. K., M.D., diagnosed a psychosis, but there was no opinion linking this to service.  In March 2004, a VA social worker stated that the Veteran had PTSD.  As none of this evidence indicated the onset of an acquired psychiatric disorder in service, or contained a medical opinion linking any post-service acquired psychiatric disorder to service, the Board in September 2005 denied service connection for PTSD as well as an acquired psychiatric disorder other than PTSD.  

The September 2005 Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  

The current application to reopen the claim for service connection for an acquired psychiatric disorder, claimed as major depression, was filed in July 2008.  

The additional pertinent evidence added to the record since the final 2005 Board decision-consisting of numerous VA medical records dated in 2008 and 2009-shows post-service treatment and evaluation of the Veteran for psychiatric complaints, but contains no competent medical opinion linking any current acquired psychiatric disorder to his military service.

2008 and 2009 VA outpatient records included diagnoses of a psychosis, major depression, PTSD, paranoia, dementia, and a generalized anxiety disorder. However, no examiner rendered a medical opinion linking any current acquired psychiatric disorder to the Veteran's service.

On that record, the Board concludes that the additional evidence associated with the claims folder since the Board's September 2005 denial is either cumulative or redundant of evidence previously of record, or does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, claimed as major depression.  Rather, there continues to be no competent evidence that an acquired psychiatric disorder either had its onset or is related to service.

In addition to the medical evidence, the Board has considered the Veteran's assertions and testimony; however, such do not provide any basis for reopening the claim.  As noted above, for purposes of reopening, his statements are presumed credible.  Here, however, his report of post-service symptomatology is cumulative of his previous assertions.  Simply noting additional episodes of recurrence does not address the basis of the prior denial, which was that his post-service symptoms were not found to be associated with service.  

In sum, his assertions and contentions are cumulative of evidence previously considered and are not new and material evidence.  Under these circumstances, the Board concludes that new and material evidence has not been submitted to reopen a claim for malaria.  As such, the appeal is denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Under these circumstances, the Board must conclude that none of the additional evidence added to the claims folder since the September 2005 Board denial constitutes new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, claimed as major depression.  Therefore, the September 2005 Board decision remains final as to that matter, and the appeal is denied.  Since the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally-disallowed claim, the "benefit-of-the-doubt" doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the application to reopen the claim for service connection for an acquired psychiatric disorder, the Board points out that the VCAA expressly provides that nothing therein shall be construed to require the VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. §§ 5103A(f), 5108.  

December 2007 and August 2008 pre-rating RO letters informed the Veteran and his representative of VA's responsibilities to notify and assist him in his claims, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his service, or that there was an event in service that caused an injury or disease).  

The August 2008 RO letter informed them of what was needed to establish entitlement to a higher rating (evidence showing that his service-connected condition had gotten worse), and of what was needed to establish entitlement to service connection for an acquired psychiatric disorder on the basis of new and material evidence, as well as what was needed to establish entitlement to the underlying claim for service connection on the merits.  Thereafter, he was afforded opportunities to respond.  

The Board thus finds that the claimant has received sufficient notice of the information and evidence needed to support his claims, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2007 and 2008 RO letters provided notice that VA would make reasonable efforts to help the Veteran get evidence necessary to support his claims, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  Those letters further specified what evidence VA had received, what evidence it was responsible for obtaining, to include Federal records, and the type of evidence that it would make reasonable efforts to get.  The Board thus finds that the December 2007 and August 2008 letters satisfy the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Veterans Claims Court held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the December 2007 and August 2008 documents fully meeting the VCAA's notice requirements was furnished to the appellant before the February and October 2008 rating actions on appeal.  
   
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto), and that in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  

In this case, the Veteran's status is not at issue, and the Board finds that pertinent rating code information was furnished to him in the July 2009 Statement of the Case, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the December 2007 and August 2008 letters.

Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the Veteran in obtaining all evidence necessary to substantiate his claims, to include obtaining all available service treatment records and post-service VA and private medical records through 2009.  Copies of medical records underlying the 2002 Social Security Administration (SSA) decision granting him disability benefits, and a transcript of the April 2011 Board hearing testimony have been associated with the claims folder and considered in adjudicating these claims.  

Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that he is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  


ORDER

A rating in excess of 10 percent for left knee patellofemoral syndrome is denied

Service connection for a left shoulder disorder is denied.

New and material evidence having not been submitted, the claim to reopen service connection for an acquired psychiatric disorder, claimed as major depression, is denied.


REMAND

The VCAA includes enhanced duties to notify and assist claimants.  Considering the record in light of the duties imposed thereby, the Board finds that all notice and development action needed to fairly adjudicate an inextricably-intertwined claim has not been accomplished.  At the April 2011 Board hearing, the Veteran testified that he was unable to work due to his service-connected left knee disability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU is not a separate claim for benefits, but rather is best understood as involving an attempt to obtain an appropriate rating for disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  

Consequently, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Both entitlement to a TDIU and its effective date are necessarily part of the consideration of the appropriate initial disability rating for the underlying condition. Under the circumstances, the Board finds that this case must thus be returned to the RO to adjudicate the inextricably-intertwined issue of a TDIU.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the inextricably-intertwined TDIU claim.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

The RO should adjudicate the inextricably-intertwined TDIU claim in the first instance in light of all of the Veteran's service-connected disabilities.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran or his representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans Appeals
Department of Veterans Affairs


